EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Title, please delete the ending phrase, “, AND METHOD FOR MANUFACTURING SAME”.
Please cancel Claims 5-11.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In view of applicant’s amendments and arguments, all rejections of the Office Action mailed on 21 December 2021 are overcome and withdrawn.
The substitute specification filed 17 March 2022 has been entered.
The Replacement Drawings filed on 17 March 2022 are accepted by the Examiner.
The Title has been amended so that it aligns with the claimed subject matter. See MPEP 606.01.
This application is in condition for allowance except for the presence of claims 5-11 directed to invention non-elected without traverse.  See Response filed on 3 December 2021. Accordingly, claims 5-11 have been cancelled. 
Regarding Claims 1-4, the reviewed prior art does not teach or suggest the subject matter of these claims. Particularly, the reviewed prior art fails to teach, suggest, or provide basis for establishing the inherency of the claimed laminate structure, including the claimed Zn single phase surface area fraction and average diameter, in the claimed context. For example, Honda fails to teach or suggest such alloy plated steel sheet for the reasons of record. See Office Action mailed on 21 December 
Claims 1-4 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in 





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
20 March 2022